UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-04049 DWS Income Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Consolidated Investment Portfolio as ofDecember 31, 2012(Unaudited) DWS Global Inflation Fund Principal Amount ($) Value ($) Government & Agency Obligations 91.0% U.S. Treasury Obligations U.S. Treasury Bond, 2.75%, 8/15/2042 U.S. Treasury Inflation-Indexed Bonds: 0.75%, 2/15/2042 1.75%, 1/15/2028 2.125%, 2/15/2040 2.125%, 2/15/2041 2.5%, 1/15/2029 U.S. Treasury Inflation-Indexed Notes: 0.125%, 4/15/2016 0.125%, 4/15/2017 0.125%, 7/15/2022 0.5%, 4/15/2015 0.625%, 4/15/2013 0.625%, 7/15/2021 1.125%, 1/15/2021 1.25%, 4/15/2014 1.375%, 7/15/2018 1.375%, 1/15/2020 1.625%, 1/15/2018 U.S. Treasury Notes: 0.25%, 11/30/2014 0.75%, 6/15/2014 (a) 1.625%, 8/15/2022 1.625%, 11/15/2022 (b) Total Government & Agency Obligations (Cost $224,279,140) Mortgage-Backed Securities Pass-Throughs 0.1% Federal Home Loan Mortgage Corp., 7.5%, 3/17/2017 Federal National Mortgage Association, 9.0%, 3/1/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $114,688) Asset-Backed 0.8% Home Equity Loans Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.349% *, 1/15/2037 Novastar Home Equity Loan, "M3", Series 2004-3, 1.26% *, 12/25/2034 Total Asset-Backed (Cost $2,122,665) Collateralized Mortgage Obligations 0.3% Federal National Mortgage Association, "SA", Series 2003-30, Interest Only,7.44%***, 10/25/2017 Residential Asset Securitization Trust, "1A2", Series 2003-A15, 0.66% *, 2/25/2034 Total Collateralized Mortgage Obligations (Cost $882,357) Short-Term U.S. Treasury Obligations 2.1% U.S. Treasury Bills: 0.09% **, 3/7/2013 (c) 0.13% **, 3/7/2013 (c) 0.167% **, 11/14/2013 (a) Total Short-Term U.S. Treasury Obligations (Cost $5,555,869) Shares Value ($) Common Stocks 2.5% Financials American Capital Agency Corp. (REIT) (b) American Capital Mortgage Investment Corp. (REIT) Total Common Stocks (Cost $6,945,687) Securities Lending Collateral 6.0% Daily Assets Fund Institutional, 0.20% (d) (e) (Cost $16,054,720) Cash Equivalents 2.9% Central Cash Management Fund, 0.15% (d) (Cost $7,853,662) % of Net Assets Value ($) Total Consolidated Investment Portfolio (Cost $263,808,788) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Floating rate securities’ yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of December 31, 2012. ** Annualized yield at time of purchase; not a coupon rate. *** These securities are shown at their current rate as of December 31, 2012. † The cost for federal income tax purposes was $264,162,100.At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $18,457,024.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $19,645,899 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,188,875. (a) At December 31, 2012, this security has been pledged, in whole or in part, as collateral for open swap contracts. (b) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2012 amounted to $15,707,531, which is 5.9% of net assets. (c) At December 31, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. REIT: Real Estate Investment Trust At December 31, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 10 Year Canadian Government Bond CAD 3/20/2013 20 ) 10 Year U.S. Treasury Note USD 3/19/2013 ) Soybean Meal Futures USD 3/14/2013 86 Ultra Long U.S. Treasury Bond USD 3/19/2013 20 ) United Kingdom Long Gilt Bond GBP 3/26/2013 23 ) Total net unrealized depreciation ) At December 31, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation/ (Depreciation) ($) 5 Year U.S. Treasury Note USD 3/28/2013 65 Soybean Futures USD 3/14/2013 52 ) Total net unrealized depreciation ) At December 31, 2012, open written options contracts were as follows: Options on Interest Rate Swap Contracts Swap Effective/ Expiration Date Contract Amount Option Expiration Date Premiums Received ($) Value ($) (f) Call Options Receive Fixed - 1.828% - Pay Floating - LIBOR 11/15/2013 11/15/2043 11/13/2013 ) Receive Fixed - 1.871% - Pay Floating - LIBOR 11/14/2013 11/14/2043 11/12/2013 ) Total ) (f) Unrealized appreciation on written options on interest rate swap contracts at December 31, 2012 was $81,017. At December 31, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Date Notional Amount ($) (g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Received ($) Unrealized Appreciation ($) 9/20/2012 12/20/2017 1.0% Kingdom of Spain, 5.5%, 7/30/2017, BBB- 9/20/2012 12/20/2017 1.0% Kingdom of Spain, 5.5%, 7/30/2017, BBB- Total unrealized appreciation (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract.These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (h) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At December 31, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Date Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 7/16/2013 7/16/2014 Floating — LIBOR Fixed — 0.515% — 7/16/2013 7/16/2018 Fixed — 1.148% Floating — LIBOR — 7/16/2013 7/16/2023 Floating — LIBOR Fixed — 1.858% 7/16/2013 7/16/2033 Fixed — 2.322% Floating — LIBOR — 7/16/2013 7/16/2043 Floating — LIBOR Fixed — 2.424% — Total net unrealized depreciation At December 31, 2012, open commodity-linked swap contracts were as follows: Expiration Date Notional Amount ($) Fixed Fee Paid by the Fund Pay/Receive Return of the Reference Index Value ($) (i) Long Positions 1/15/2013 3 % Barclays Capital-Commodity Strategy 1500 Index ) 1/15/2013 3 % Barclays Capital-Commodity Strategy 1610 Index ) 1/15/2013 1 % BNP Paribas 03 Alpha Index ) 1/15/2013 2 % Citi Cubes Dow Jones-UBS Weighted Index ) 1/15/2013 4 % Dow Jones-UBS Commodity Index 3 Month Forward ) 1/15/2013 5 % Dow Jones-UBS Commodity Index 3 Month Forward ) 1/15/2013 6 % Dow Jones-UBS Commodity Index 2-4-6 Month Forward Blend ) 1/15/2013 5 % Goldman Dow Jones-UBS Commodity Excess Return E177 Strategy Index ) 1/15/2013 4 % JPMorgan Alternative Benchmark Enhanced Beta Select Excess Return Index ) 1/15/2013 7 % Merrill Lynch Backwardation Momentum Long Only Excess Return Index ) 1/15/2013 7 % Merrill Lynch Commodity Index eXtra ADLS Modifies Excess Return Index ) 1/15/2013 7 % Merrill Lynch Commodity Index eXtra LDA Long/Short Index ) 1/15/2013 6 % UBS Custom Commodity Index Short Positions 1/15/2013 1 % Dow Jones-UBS Commodity Index Total net unrealized depreciation ) (i) There are no upfront payments on the commodity-linked swaps listed above, therefore unrealized appreciation (depreciation) is equal to their value. Counterparties: 1 BNP Paribas 2 Citigroup, Inc. 3 Barclays Bank PLC 4 JPMorgan Chase Securities, Inc. 5 The Goldman Sachs & Co. 6 UBS AG 7 Bank of America LIBOR: London Interbank Offered Rate Currency Abbreviations CAD Canadian Dollar GBP British Pound USD United States Dollar Investment in Subsidiary The Fund invests indirectly in commodities markets through a wholly owned subsidiary, DWS Cayman Global Inflation Plus Fund, Ltd., organized under the laws of the Cayman Islands (the "Subsidiary"). Among other investments, the Subsidiary may invest in commodity-linked derivative instruments, such as swaps and futures. The Subsidiary may also invest in debt securities, some of which are intended to serve as margin or collateral for the Subsidiary's derivative positions. The Subsidiary may also invest available cash in affiliated money market funds.The Subsidiary is managed by the same portfolio managers that manage the Fund.As of December 31, 2012, the Fund held $5,416,028 in the Subsidiary, representing 2.0% of the Fund's net assets. The Fund’s Investment Portfolio has been consolidated and includes the portfolio holdings of the Fund and the Subsidiary. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Fixed Income Investments(j) Government & Agency Obligations $
